Allianz Life Insurance Company of North America [Allianz Retirement ProSM] Variable Annuity Application [DA] 1. Account registration Ownership is■Individual ■Qualified plan ■Custodian ■Trust (Include the date of trust in the name.) ■Charitable Trust ■Other Owner Individual Owner first name MI Last name Jr., Sr., III Non-individual owner name (Attach Non- Individual Ownership form or Qualified Plan Acknowledgement form if applicable.) Social Security Number or Tax ID Number Mailing address City State ZIP code Telephone number Street address (required if a P.O. Box was used for mailing address) City State ZIP code Telephone number Gender ■Male Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Female ■Yes(Attach W8 BEN)■No Joint Owner First name MI Last name Jr., Sr., III Mailing address City State ZIP code Telephone number Gender Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Male ■Female ■Yes(Attach W8 BEN)■No Relationship to Owner Social Security Number Annuitant (Complete if different from Owner.) First name MI Last name Jr., Sr., III Mailing address City State ZIP code Telephone number Street address (required if a P.O. Box was used for mailing address) City State ZIP code Telephone number Gender Social Security Number Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Male ■Female ■Yes(Attach W8 BEN)■No F50000 Page 1 of [7] (9/2010) 2.Purchase Payment (This section must be completed.) Make check payable to Allianz. Source of purchase payment. Complete all that apply. ■Nonqualified ■QualifiedAccount type(s) at prior carrier: (e.g. 403B, IRA, 401K, etc) ■ Purchase Payment enclosed with application. (Include replacement forms if required.) Amount enclosed: $ ■ This Contract will be funded by a 1035 exchange, tax qualified transfer/rollover, CD transfer, or mutual fund redemption. (Include replacement/ transfer forms if required.) Expected amount: $ ■ This Contract will be funded by funds not requested or facilitated by Allianz. (Include replacement forms if required.) Expected amount: $ 3.Plan specifics (this section must be completed to indicate how this Contract should be issued.) These are the only available options. Nonqualified: ■ Qualified IRA: ■ IRA ■ SEP IRA(Contribution for tax year) Qualified plans: ■ ■ 401 one person defined benefit 4.Telephone authorization ■ Yes By checking “yes,” I am authorizing and directing Allianz to act on telephone or electronic instructions from the Registered Representative and/or anyone authorized by him/her to transfer Contract Values among the Investment Options. If the box is not checked, this authorization will be permitted for the Owner only. Allianz will use reasonable procedures to confirm that these instructions are authorized as genuine. As long as these procedures are followed, Allianz and its affiliates and their directors, trustees, officers, employees, representatives, and/or agents will be held harmless for any claim, liability, loss, or cost. The electronic transaction privilege may be modified or terminated at the discretion of the company. 5.Replacement (This section must be completed.) Do you have existing life insurance or annuity contracts? . ■Yes ■No Will the annuity contract applied for replace or change existing contracts or policies?. ■Yes ■No If there is existing coverage, states that have adopted the NAIC Model Replacement Regulation or a variation of the Model, require that the replacement form be completed even if a replacement is not indicated. For a replacement in any state, attach theappropriate replacement form for the state in which the application is taken. The Registered Representative must also complete the Registered Representative section regarding replacement. F50000 Page 2 of [7] (9/2010) [6.Covered Person(s) (This section must be completed)] Must select only one ■ Single Income Advantage Payments: Name This person is: (check one) ■ Owner ■ Joint Owner ■ Annuitant, if owned by a non-individual Date of birth // Gender: ■ Male■ Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognized identification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■ Driver’s license ■ Certificate of birth ■ Passport ■ Other OR ■ Joint Income Advantage Payments: First Covered Person’s name Date of birth // Gender: ■ Male■ Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognized identification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■ Driver’s license ■ Certificate of birth ■ Passport ■ Other This person is: (check one) ■ Owner ■ Joint owner ■ Annuitant, if owned by a non-individual ■ Sole primary Beneficiary (individually owned qualified and nonqualified) ■ Sole contingent beneficiary (401 qualified plan, custodial IRA) Second Covered Person’s name Date of birth // Gender: ■ Male■ Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognized identification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■ Driver’s license ■ Certificate of birth ■ Passport ■ Other This person is: (check one) ■ Owner ■ Joint owner ■ Annuitant, if owned by a non-individual ■ Sole primary Beneficiary (individually owned qualified and nonqualified) ■ Sole contingent beneficiary (401 qualified plan, custodial IRA) F50000 Page 3 of [7] (9/2010) [7.Account Allocation Percentages (This section must be completed.)] •Of total purchase payments received, indicate percentage to be allocated to the accounts listed below. •Total percentages must be whole percentages and equal 100%. [Base Account% Income Advantage Account%] [8.Investment Option allocations You may select up to [15] Investment Options. You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted). Base Account This section must be completed if Base Account percentage is greater than 0% in Section 7. Fund of Funds Large Value % AZL FusionSM Balanced Fund % AZL®Davis NY Venture Fund % AZL FusionSM Conservative Fund % AZL®Eaton Vance Large Cap Value Fund % AZL FusionSM Growth Fund % AZL®Russell 1000 Value Index % AZL FusionSM Moderate Fund % AZL®Van Kampen Growth and Income Fund Small Cap % Mutual Shares Securities Fund % AZL® Columbia Small Cap Value Fund High-Yield Bonds % AZL® Franklin Small Cap Value Fund % Franklin High Income Securities Fund % AZL® Allianz AGIC Opportunity Fund % PIMCO VIT High Yield Portfolio % AZL®Small Cap Stock Index Fund Intermediate-Term Bonds % AZL®Turner Quantitative Small Cap Growth Fund % Franklin U.S. Government Fund Mid Cap % PIMCO VIT Emerging Markets Bond Portfolio % AZL®Columbia Mid Cap Value Fund % PIMCO VIT Global Bond Portfolio (Unhedged) % AZL®Mid Cap Index Fund % PIMCO VIT Real Return Portfolio % AZL®Morgan Stanley Mid Cap Growth Fund % PIMCO VIT Total Return Portfolio Large Growth % Templeton Global Bond Securities Fund % AZL®BlackRock Capital Appreciation Fund Cash Equivalent % AZL®Dreyfus Equity Growth Fund % AZL®Money Market Fund % AZL®Russell 1000 Growth Index Specialty International Equity % AZL®Franklin Templeton Founding Strategy Plus Fund % AZL®Invesco International Equity Fund % AZL®Gateway Fund % AZL®International Index Fund % AZL®Schroder Emerging Markets Equity Fund % AZL®Morgan Stanley International Equity Fund % AZL®Van Kampen Equity and Income Fund % PIMCO EqS Pathfinder Portfolio % AZL®Morgan Stanley Global Real Estate Fund % Templeton Growth Securities Fund % BlackRock Global Allocation V.I. Fund Large Blend % Franklin Income Securities Fund % AZL®JPMorgan U.S. Equity Fund % Franklin Templeton VIP Founding Funds Allocation Fund % AZL®MFS Investors Trust Fund % PIMCO VIT All Asset Portfolio % PIMCO VIT Commodity RealReturn Strategy Portfolio % PIMCO VIT Global Multi-Asset Portfolio Total of % (must equal 100%) F50000 Page 4 of [7] (9/2010) [8.Investment Option allocations (continued)] You may select up to [15] Investment Options. You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted). Income Advantage Account This section must be completed if Income Advantage Account percentage is greater than 0% in Section 7. Group 1 Investment Options Small Cap Specialty % AZL®Small Cap Stock Index Fund % AZL®Schroder Emerging Markets Equity Fund Intermediate-Term Bonds % AZL®Morgan Stanley Global Real Estate Fund % PIMCO VIT Emerging Markets Bond Portfolio % PIMCO VIT Commodity RealReturn Strategy Portfolio Group 2 Investment Options Mid Cap Large Value % AZL®Mid Cap Index Fund % AZL®Russell Value Index Large Growth Specialty % AZL®Russell 1000 Growth Index % BlackRock Global Allocation V.I. Fund International Equity % AZL®Gateway Fund % AZL®International Index Fund % PIMCO VIT Global Multi-Asset Portfolio Group 3 Investment Options High-Yield Bonds Intermediate-Term Bonds (continued) % Franklin High Income Securities Fund % PIMCO VIT Total Return Portfolio % PIMCO VIT High Yield Portfolio % Templeton Global Bond Securities Fund Intermediate-Term Bonds Cash Equivalent % Franklin U.S. Government Fund % AZL®Money Market Fund % PIMCO VIT Global Bond Portfolio (Unhedged) % PIMCO VIT Real Return Portfolio Total of % (must equal 100%) F50000 Page 5 of [7] (9/2010) [9.Beneficiary designation (If you need additional space, attach a complete list signed by Owner(s).)] ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship ■Primary Percentage Social Security Number or Tax ID Number ■Contingent First name MI Last name Relationship Non-individual Beneficiary information If the Beneficiary is a qualified plan, custodian, trust, charitable trust or other non-individual please check the applicable box and include the name above. ■ Qualified plan ■ Custodian■ Trust (Include the date of trust in the name.) ■ Charitable Trust ■ Other ■Primary Percentage Social Security Number or Tax ID Number ■Contingent [10.Registered Representative] By signing below, the Registered Representative certifies to the following: I am FINRA registered and state licensed for variable annuity contracts in all required jurisdictions; and I provided the Owner(s) with the most current prospectus. To the best of my knowledge, the applicant: ■ DOES ■ DOES NOT have existing life insurance policies or annuity contracts. To the best of my knowledge and belief, this application ■ DOES ■ DOES NOT involve replacement of existing life insurance or annuities. If this is a replacement, include a copy of each disclosure statement and a list of companies involved. Registered Representative’s signature (primary contact) B/D Rep. ID Registered Representative’s first and last name (please print) Percent split Registered Representative’s signature (split case) B/D Rep. ID Registered Representative’s first and last name (please print) (split case) Percent split Registered Representative’s signature (split case) B/D Rep. ID Registered Representative’s first and last name (please print) (split case) Percent split Registered Representative’s address Registered Representative’s telephone number Broker/dealer name (please print) Authorized signature broker/dealer (if required) F50000 Page 6 of [7] (9/2010) [11.Statement of applicant] The following states require applicants to read and acknowledge the statement for your state below. Arkansas, District of Columbia, and Massachusetts: Any person who knowinglypresents a false or fraudulent claim for payment of a loss or benefit or knowingly presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison. Kentucky, Maine, New Mexico, Ohio, Tennessee, and West Virginia: Any person who knowingly, and with intent to defraud any insurance company, submits an application or files a statement of claim containing any false, incomplete, or misleading information, commits a fraudulent insurance act, which is a crime, and may be subject to criminal prosecution and civil penalties. In ME and TN, additional penalties may include imprisonment, fines, or denial of insurance benefits. Colorado: It is unlawful to knowingly provide false, incomplete, or misleading facts or information to an insurance company for the purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of insurance, and civil damages. Any insurance company or agent of an insurance company who knowingly provides false, incomplete, or misleading facts or information to a policyholder or claimant for the purpose of defrauding or attempting to defraud the policyholder or claimant with regard to a settlement or award payable from insurance proceeds shall be reported to the Colorado division of insurance within the department of regulatory agencies. Virginia: Any person who knowingly and with the intent todefraud any insurance company or other person files an application for insurance or statement of claim containing any materially false information or conceals for the purpose of misleading, information concerning any fact material thereto commits a fraudulent insurance act. It is considered a fraudulent act and subjects such person to criminal and civil penalties. Additional penalties may include imprisonment and/or fines, or denial of insurance benefits. Louisiana and Maryland: Any person who knowingly and willfullypresents a false or fraudulent claim for payment of a loss or benefit or who knowingly and willfully presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison. Vermont: I understand that this variable annuity is not a bank deposit; is not federally insured; is not endorsed by any bank or government agency; is not guaranteed; and may be subject to loss of principal. Washington: It is a crime to knowingly provide false, incomplete, ormisleading information to an insurance company for the purpose of defrauding the company. Penalties include imprisonment, fines, and denial of insurance benefits. By signing below, the Owner acknowledges the applicable statements mentioned above and agrees to the following: I received a prospectus and have determined that the variable annuity applied for is not unsuitable for my investment objectives, financial situation, and financial needs. It is a long-term commitment to meet my financial needs and goals. I understand that the Contract Value may increase or decrease depending on the investment results of the variable Investment Options, and that under the [Base Account] there is no guaranteed minimum [Base Account Value]. Any guarantees provided by the [Income Advantage Account] are outlined in my Contract and prospectus. To the best of my knowledge and belief, all statements and answers in this application are complete and true. It is further agreed that these statements and answers will become a part of any Contract to be issued. No representative is authorized to modify this agreement or waive any Allianz rights or requirements. For information on current benefit features, restrictions or charges please review with your Registered Representative. ■ Please send me a statement of additional information (Also available on [www.allianzlife.com]) Any required replacement forms must be signed and dated the date of the application or earlier. Owner/Trustee/Authorized signer signature Joint Owner/Trustee/Authorized signer signature Signed at (City, State) Date signed [12.Home office use only] If Allianz Life Insurance Company of North America makes a change in this space in order to correct any apparent errors or omissions, it will be approved by acceptance of this Contract by the Owner(s); however, any material change must be accepted in writing by the Owner(s). Changes to this application that affect product, benefits, amount of insurance, or age require acceptance by Owner(s). Please call Allianz with any questions at [800.624.0197]. Mailing information Applications that HAVE a check attached Regular mail Overnight, certified, or registered Allianz Wells Fargo LBX Services NW 5989 NW 5989 Allianz PO Box 1450 1350 Energy Lane, Ste. 200 Minneapolis, MN 55485-5989 St. Paul, MN 55108-5254 Applications that DO NOT HAVE a check attached Regular mail Overnight, certified, or registered Allianz Allianz PO Box 561 5701 Golden Hills Drive Minneapolis, MN 55440-0561 Golden Valley, MN 55416-1297 F50000 Page 7 of [7] (9/2010)
